Title: To Thomas Jefferson from Robert Greenway, 20 March 1821
From: Greenway, Robert
To: Jefferson, Thomas


            Dr Sir,
            Dinwiddie
              March 20. 1821.—
            
          I herewith transmit you the Manuscript & Hortus Siccus of my Father; which, I am sorry to say, several unavoidable accidents have prevented my doing at an earlier date. the manuscript was sent early in the winter of  ’19, but after being taken as far as Richmd & remaining there for several months, was unexpectedly, owing to some misunderstanding, returned to me.After you shall have come to a determination, (as I leave it entirely discretionary with you) I should like to hear what disposition you intend making of it.—Accept, Sir, the acknowledgment of my sincere regret for the delay which has taken place & consider me with sentiments of the greatest esteem & respect—Your Obt Servt
            
          Robt Greenway